                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #: __________________
--------------------------------------------------------X         DATE FILED: March 31, 2020
UNITED STATES OF AMERICA


                                                                         18-CR-217 (KMW)
                 -against-
                                                                               ORDER
ALEXANDRU BURDUCEA,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        This Court sentenced Defendant Alexandru Burducea (“Defendant”) to 57 months’

imprisonment. (ECF No. 259.) Defendant is not currently in custody; this Court ordered him

to surrender to a facility designated by the Bureau of Prisons on June 1, 2020. (Id.) The

Court’s decision to permit Defendant to voluntarily surrender reflects a determination that he is

neither a flight risk nor a danger to his community.          See 18 U.S.C. § 3143(a)(1).

        Many courts in this District have acknowledged the danger that large prison populations,

as well as guards and other prison staff, face from the COVID-19 pandemic.               See, e.g., United

States v. Stephens, No. 15-CR-95, 2020 WL 1295155, at *2 (S.D.N.Y. March 19, 2020) (Nathan,

J.). This Court shares that concern.

        To avoid unnecessarily increasing the federal prison population during the COVID-19

pandemic, this Court sua sponte extends Defendant’s surrender date from June 1, 2020, to

December 1, 2020. Defendant is ordered to self-surrender directly to the facility designated by

the Bureau of Prisons on that date, at 11:00 a.m.           If a facility has not been designated, he is

ordered to surrender to the United States Marshal for this district at 500 Pearl Street, Suite 400, in

New York City, on the same date and time.            Should conditions necessitate a longer extension,
the Court will entertain a request to that effect from Defendant.

       SO ORDERED.

Dated: New York, New York
       March 31, 2020                                          /s/ Kimba M. Wood
                                                                KIMBA M. WOOD
                                                             United States District Judge




                                                 2
